
	

116 S1241 IS: Protecting American Consumers from Robocalls Act
U.S. Senate
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1241
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2019
			Mr. Durbin (for himself, Ms. Hirono, Mr. Markey, Ms. Duckworth, Ms. Klobuchar, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To expand the private right of action under the Telephone Consumer Protection Act for calls in
			 violation of the Do Not Call rules.
	
	
 1.Short titleThis Act may be cited as the Protecting American Consumers from Robocalls Act. 2.Private right of action for calls in violation of Do Not Call rules Section 227(c)(5) of the Communications Act of 1934 (47 U.S.C. 227(c)(5)) is amended—
 (1)in the matter preceding subparagraph (A), by striking more than one telephone call within any 12-month period by or on behalf of the same entity and inserting a telephone call by or on behalf of an entity; and
 (2)in subparagraph (B), by striking up to. 